 Case 1:19-cv-01292-LPS Document 20 Filed 05/27/20 Page 1 of 2 PageID #: 323


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             ) C.A. No. 19-1292-LPS
                                                   )
 SILANNA SEMICONDUCTOR NORTH                       )
 AMERICA, INC.,                                    )
                                                   )
                  Defendant.                       )


                  PLAINTIFF’S NOTICE OF SUBSEQUENT AUTHORITY

         On April 16, 2020, Plaintiff Power Integrations, Inc. filed a response to the Notice of

Subsequent Authority filed by Defendant Silanna Semiconductor North America, Inc. regarding

a judicial opinion in Power Integrations, Inc. v. De Lara et al., 3:20-cv-00410-MMA-MSB (S.D.

Cal.) (the “California Action”), in which the California court granted the employee defendants’

motion to dismiss without prejudice and with leave to amend with respect to the trade secret

misappropriation, breach of contract (based on allegations of breach of the non-disclosure

agreements), and interference with contractual relations claims, among others. (D.I. 18, 19).

         Pursuant to Local Rule 7.1.2(b), Power Integrations hereby notifies the Court of the

second amended complaint (“SAC”) filed on May 18, 2020 by Power Integrations in the

California Action pursuant to the California court’s order referenced in D.I. 18. A copy of the

SAC, including Appendix A to the SAC (which is a redlined version comparing the SAC to the

first amended complaint), is attached hereto as Exhibit A. Exhibits to the SAC are not attached

but are available on request. Key new allegations relating to Power Integrations’ trade

misappropriation and breach of contract claims against the employee defendants can be found in

the following paragraphs of the SAC: Paragraphs 13-28, 31-41, 43-58, 60-82, 84, 87-97.


                                                  1
Case 1:19-cv-01292-LPS Document 20 Filed 05/27/20 Page 2 of 2 PageID #: 324




                                         /s/ John W. Shaw
                                         John W. Shaw (No. 3362)
                                         Karen E. Keller (No. 4489)
                                         SHAW KELLER LLP
                                         I.M. Pei Building
OF COUNSEL:                              1105 North Market Street, 12th Floor
David J. Miclean                         Wilmington, DE 19801
Limin Zheng                              (302) 298-0700
MICLEAN GLEASON LLP                      jshaw@shawkeller.com
1301 Shoreway Road                       kkeller@shawkeller.com
Belmont, CA 94002                        Attorneys for Plaintiff Power Integrations,
(650) 684-1181                           Inc.
dmiclean@micleangleason.com
lzheng@micleangleason.com


Dated: May 27, 2020




                                     2
